Citation Nr: 1120588	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-34 476	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska



THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on February 11, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the above-referenced Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ) in this matter.  


FINDING OF FACT

The care provided to the Veteran on February 11, 2009 was not authorized in advance and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his/her life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on February 11, 2009 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  These changes, however, are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, including for example those appeals involving the waiver of recovery of overpayment claims, because the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws affected by VCAA).  Similarly, the statute at issue in the current matter is not found in Chapter 17.

With regard to VA's duty to assist the Veteran, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired on February 11, 2009.  This decision involves the medical records from that time period and the medical determination from the staff physician at the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  Indeed, the Veteran does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Analysis

The Veteran seeks reimbursement for the costs of private medical care received on February 11, 2009 for headaches and double vision.  At the time his established service-connected disabilities were tinnitus, rated as 10 percent disabling and flat feet, left ear hearing loss, and a left hand scar, all rated as noncompensably disabling.  It is neither contended, nor suggested by the record, that the Veteran had any prior authorization from VA to receive the medical care he was provided on that date.  He asserts that the symptoms for which he sought treatment constituted a life-threatening medical emergency, as he believed he was having a stroke.

The claim for reimbursement was denied on the basis that the situation was non-emergent and that a VA medical facility was feasibly available to provide the same medical services rendered by the private hospital.  After review of the evidence of record, the Board concurs with this decision.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The changes made do not include any critical to the circumstances of this case.  

Generally, to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy the following three conditions:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or
(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted under 38 C.F.R. § 17.120.  See also 38 U.S.C.A. § 1728; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, the emergency room treatment that the Veteran received on February 11, 2009, was not for a service-connected disability, but rather for nonservice-connected double vision and headaches neither of which were associated with or aggravated an adjudicated service-connected disability.  The evidence does not otherwise show that he has a total disability that is permanent in nature resulting from a service-connected disability, or that he is participating in a rehabilitation program.  Thus, the Veteran fails to meet any of the first criterion under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, and reimbursement cannot be allowed under these provisions.  

In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

The relevant facts in this case are not in dispute.  The Veteran presented on February 11, 2009, to Cambridge Memorial Hospital with complaints of double vision for about five days.  Associated with the double vision was an intermittent headache in the right retroorbital area.  The headache did not increase in intensity or change in character and was resolved after taking ibuprofen.  Historically, the Veteran had these symptoms before, but it had been a remote pattern that he thought was related to his "blood sugar."  The Veteran denied any hemianopsia, amaurosis, nausea, or vomiting.  He denied chest pain, shortness of breath, PND, orthopnea, palpitations, syncope, or near syncope.

On examination the Veteran was alert, cooperative, and oriented.  His temperature was 97.7, pulse was 103, respirations were 20 and blood pressure was 139/90.  Extraocular movements were intact and stable with no variants.  His acuity vision was 20/25 bilaterally.  The Veteran could not attribute why he had been experiencing double vision, but did note a remote history of head trauma.  Neurological examination was within normal limits and cerebullar function was intact.  Reflexes were symmetric and regular throughout and strength was grossly equal and normal.  A CT scan of the head showed what appeared to be an old lesion.  There was no indication that the Veteran's symptoms had progressively worsened during his time in the emergency room and no treatment was rendered.  The clinical assessment was diplopia, hyperlipidemia, hypertension, and tobacco use.  The Veteran's prognosis was guarded and it was recommended that he see a neurologist and ophthalmologist for further workup.  

In March 2009, a staff physician at the Lincoln VAMC determined that the Veteran did not qualify for payment for the private treatment provided on February 11, 2009 because the symptoms had been present for five days and therefore were non-emergent and he could have gone to the VAMC.  A subsequent reconsideration of the claim by the VAMC in June 2009 upheld this decision, concluding that even a stroke was not emergent after five days.  

Here, there is simply no competent evidence that the Veteran's symptoms of double vision and headaches constituted a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B).  The Board notes that in his August 2009 substantive appeal, the Veteran now asserts that he had double vision and headaches for only two, and not five, days before going to the nearest emergency room.  Specifically, he contends that he finally sought treatment on February 11, 2009 believing that he might be having a stroke.  However this argument is less than credible.  

Indeed upon seeking treatment at the private emergency room on February 11, 2009, the Veteran specifically informed the medical professionals that his double vision and headaches had been present for five days.  The Board finds this evidence, which reflects the Veteran's report of symptoms of 5-days duration, more probative because such report occurred when he first sought treatment for this symptomatology.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In any event, the Board has not overlooked the Veteran's assertion that he believed his double vision and headaches were signs of a stroke, but fails to comprehend why he waited five days (or even two as stipulated in his substantive appeal) rather than seek care immediately following the onset of symptoms.  The fact that the Veteran did not do so makes it clear that, in his mind, it was not an emergency situation.  

By waiting several days after the onset of symptoms, given similar circumstances, a prudent person would have made an appointment for VA medical care rather than seeking non-VA emergency room care.  Moreover the Veteran's stated concern about stroke-related symptoms is not indicated in the non-VA records generated at the time of treatment.  Thus the Board finds his lay description of his symptoms and their gradual onset, which were offered during the course of medical treatment on February 11, 2009, to be more credible than that offered directly in support his claim for reimbursement. 

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  See Swinney v. Shinseki, 23 Vet. App. 257, 265 (2009).  Records indicate that the Veteran was not in acute distress when seen in the emergency room; and his vital signs were stable.  Although laboratory work was ordered, it appears that this was designed to ascertain the nature of the symptoms noted during evaluation.  In keeping with the non-emergent nature of the problem, no treatment was rendered and no medications were prescribed.  It is also noteworthy that the Veteran attributed his symptoms to his blood sugar and/or remote head trauma, but did not mention the possibility of a stroke.  Most importantly, the history indicates that the Veteran had actually been experiencing symptoms for five days prior to seeking treatment.  

As for whether a VA facility was not feasibly available, the Veteran argues that the closest VA medical facility was 45 miles away and transportation was a problem since he was having double vision and his wife is disabled.  While the Board recognizes that it is reasonable to assume that the Veteran would not want to travel a significant distance to the VAMC in order to be evaluated for double vision and headaches, an attempt to use VA facilities beforehand would have been equally reasonable.  This is particularly so in light of the fact that, upon admission, he clearly reported the onset of symptoms at least five days prior to admission.  Thus, it appears that the Veteran could have traveled to a VA facility for treatment by VA medical professionals, but chose not to.  

The Board finds no reasonable basis to conclude that the Veteran's symptoms (which had already been problematic for more than 24 hours) were of such a nature that a prudent layperson, possessing an average knowledge of health and medicine, would reasonably expect that delaying medical treatment in order to report to the nearest VA facility would have been hazardous to life or health.

Because the Veteran does not meet one of the criterion under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.  

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, we are without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.

ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on February 11, 2009 is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


